- Provided by MZ Technologies FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedDecember 17, 2010 Commission File Number 1-15148 BRFBRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrants Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. NOTICE TO THE MARKET BRF Brasil Foods expects its net sales to report a growth of between 10% and 12% in 2011. This forecast is based on the outlook for domestic market sales to continue buoyant due to a stable economy, increased incomes and expansion in consumption. The overseas scenario is also promising, indicative that the recovery in demand and prices in the companys principal markets seen in the latter quarters of 2010 should continue into next year. BRF is estimating investments between R$ 1.6 and R$ 1.8 billion for next year, of which R$ 400 million will be used for replenishing poultry and pork breeder stock. São Paulo, December 17, 2010. Leopoldo Viriato Saboya CFO and IRO SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:December 17, 2010 By: /s/ Leopoldo Viriato Saboya Name: Leopoldo Viriato Saboya Title: Financial and Investor Relations Director
